                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Jessica Liou (pro hac vice)
                              3   (jessica.liou@weil.com)
                                  Matthew Goren (pro hac vice)
                              4   (matthew.goren@weil.com)
                                  767 Fifth Avenue
                              5   New York, NY 10153-0119
                                  Tel: 212 310 8000
                              6   Fax: 212 310 8007

                              7   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              8   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                              9   (jkim@kellerbenvenutti.com)
                                  Peter J. Benvenutti (#60566)
                             10   (pbenvenutti@kellerbenvenutti.com)
                                  650 California Street, Suite 1900
                             11   San Francisco, CA 94108
                                  Tel: 415 496 6723
                             12   Fax: 650 636 9251
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  Proposed Attorneys for Debtors
                                  and Debtors in Possession
      767 Fifth Avenue




                             14
                                                                UNITED STATES BANKRUPTCY COURT
                             15
                                                                NORTHERN DISTRICT OF CALIFORNIA
                             16
                                                                      SAN FRANCISCO DIVISION
                             17

                             18                                                    Bankruptcy Case
                                                                                   No. 19-30088 (DM)
                             19   In re:
                                                                                   Chapter 11
                             20   PG&E CORPORATION,
                                                                                   (Lead Case)
                             21            - and -
                                                                                   (Jointly Administered)
                             22   PACIFIC GAS AND ELECTRIC
                                  COMPANY,                                         MOTION TO ENFORCE THE
                             23                                                    AUTOMATIC STAY AGAINST RICK
                                                                 Debtors.          BOWLINGER AND BOTTINI & BOTTINI,
                             24                                                    INC., PURSUANT TO 11 U.S.C. § 362(A)(3)
                                   Affects PG&E Corporation
                             25    Affects Pacific Gas and Electric Company       Date: April 24, 2019
                                   Affects both Debtors                           Time: 9:30 a.m. (Pacific Time)
                             26                                                    Place: United States Bankruptcy Court
                                  * All papers shall be filed in the Lead Case,           Courtroom 17, 16th Floor
                             27   No. 19-30088 (DM).                                      San Francisco, CA 94102

                             28                                                    Objection Deadline: April 10, 2019
                                                                                                       4:00 p.m. (Pacific Time)

                             Case: 19-30088          Doc# 893    Filed: 03/14/19   Entered: 03/14/19 18:26:30    Page 1 of 9
                              1                  PG&E Corporation and Pacific Gas and Electric Company, as debtors and debtors

                              2   in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the

                              3   “Chapter 11 Cases”), hereby submit this Motion (the “Motion”), pursuant to section 362(a)(3)

                              4   of title 11 of the United States Code (the “Bankruptcy Code”), for entry of an order declaring

                              5   that (i) as of January 29, 2019 (the “Petition Date”), section 362(a)(3) of the Bankruptcy Code

                              6   automatically stayed the matter of Bowlinger v. Chew et al., No. CGC-18-572326 (S.F. Super. Ct.

                              7   Dec. 24, 2018) (the “Derivative Action”), in its entirety, and (ii) any further acts or proceedings

                              8   in the Derivative Action are void ab initio.

                              9                  A proposed form of order granting the relief requested herein is annexed hereto as

                             10   Exhibit A (the “Proposed Order”).

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                             Case: 19-30088       Doc# 893      Filed: 03/14/19    Entered: 03/14/19 18:26:30       Page 2 of 9
                              1                        MEMORANDUM OF POINTS AND AUTHORITIES
                              2   I.       JURISDICTION
                              3                  The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and
                              4   1334, the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General
                              5   Order 24 (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States
                              6   District Court for the Northern District of California (the “Bankruptcy Local Rules”). This is a
                              7   core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28
                              8   U.S.C. §§ 1408 and 1409.
                              9   II.       BACKGROUND
                             10                  On December 24, 2018, Rick Bowlinger (“Bowlinger”) filed a derivative
                             11   shareholder complaint (the “Derivative Complaint”) in the Superior Court of California for the
Weil, Gotshal & Manges LLP




                             12   County of San Francisco (the “State Court”) on behalf of the Debtors against certain of the
 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                                  Debtors’ current and former directors and officers (the “D&O Defendants”), and naming the
                             14   Debtors as nominal defendants. See Declaration of Kevin Kramer in support of Motion, dated
                             15   March 14, 2019 (the “Kramer Decl.”), Ex. A. The Derivative Complaint alleges (1) breach of
                             16   fiduciary duty, (2) abuse of control, (3) corporate waste, and (4) unjust enrichment. See id. at 59-
                             17   61. In filing the Derivative Complaint, and in taking the other actions described in this Motion,
                             18   Bowlinger acted through his counsel of record in the Derivative Action, Bottini & Bottini, Inc.
                             19   (“Bottini Inc.”). See Kramer Decl. ¶ 2.
                             20                  On the Petition Date, the Debtors commenced with the Court voluntary cases
                             21   under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and
                             22   manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
                             23   Bankruptcy Code. No trustee or examiner has been appointed in either of the Chapter 11 Cases.
                             24   The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes only
                             25   pursuant to Bankruptcy Rule 1015(b).        Additional information regarding the circumstances
                             26   leading to the commencement of the Chapter 11 Cases and information regarding the Debtors’
                             27

                             28
                              Case: 19-30088      Doc# 893     Filed: 03/14/19     Entered: 03/14/19 18:26:30        Page 3 of 9
                              1   businesses and capital structure is set forth in the Amended Declaration of Jason P. Wells in

                              2   Support of the First Day Motions and Related Relief [Docket No. 263].

                              3                   On February 1, 2019, the Debtors filed a Notice of Stay of Proceedings (the “Notice

                              4   of Stay”) in the Derivative Action. See Kramer Decl., Ex. B. The Notice of Stay indicates that the

                              5   Derivative Action is stayed “with regard to all parties.” Id. On February 5, 2019, Bowlinger filed a

                              6   response (the “Response”) to the Debtors’ Notice of Stay. See Kramer Decl., Ex. C. Bowlinger

                              7   asserted incorrectly in the Response that “the automatic stay applies only to the debtor nominal

                              8   defendants (PG&E Corporation and Pacific Gas and Electric Company) and does not extend to the

                              9   Non-Debtor Defendants” and “request[ed] that the Case Management Conference currently set for

                             10   May 29, 2019 remain on calendar.” Id.1 On February 8, 2019, the State Court issued an Order

                             11   Granting a Complex Designation and for Single Assignment (the “Case Management Order”). See

                             12   Kramer Decl., Ex. D.         In the Case Management Order, the State Court rescheduled the case
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   management conference to March 21, 2019. See id.
      767 Fifth Avenue




                             14                   On February 25, 2019, Debtors’ counsel emailed a letter (the “February 25 Letter”)

                             15   to Francis A. Bottini, as a matter of courtesy, informing Bowlinger and Bottini Inc. that the

                             16   automatic stay applied to the Derivative Action in its entirety because the derivative claims asserted

                             17   by Bowlinger are property of the estate, and that the continued prosecution by Bowlinger and Bottini

                             18   Inc. of those claims violates section 362(a)(3) of the Bankruptcy Code. See Kramer Decl., Ex. E.

                             19   The February 25 Letter demanded that Bowlinger and Bottini Inc. “immediately comply with section

                             20   362(a) of the Bankruptcy Code, cease any efforts to further prosecute the [Derivative] Action, and

                             21   inform the Court in that action that you agree the automatic stay applies to the derivative claims at

                             22   issue, including as against the Non-Debtor Defendants, thereby staying the entire proceeding.” Id.

                             23

                             24   1
                                    Certain of the Debtors’ current and former directors and officers are named as defendants in five other state
                                  and federal derivative actions in which various plaintiffs have asserted derivative clams on behalf of the
                             25   Debtors. See Kramer Decl. ¶ 12. The Debtors similarly filed notices of stay in each of those proceedings
                                  alerting the presiding courts and respective plaintiffs that the matters are automatically stayed with regard to
                             26
                                  all parties. See id. Contrary to Bowlinger and Bottini Inc. here, none of those plaintiffs have contested the
                             27   application of the automatic stay to derivative actions. See id.

                             28
                                                                                         -2-
                             Case: 19-30088        Doc# 893        Filed: 03/14/19      Entered: 03/14/19 18:26:30           Page 4 of 9
                              1                     On March 4, having received no response to the February 25 Letter, Debtors’ counsel

                              2   placed a call to Mr. Bottini to confirm receipt and to determine whether Bowlinger and Bottini Inc.

                              3   would agree that the Derivative Action is stayed. See Kramer Decl. ¶ 7. Debtors’ counsel was

                              4   unable to reach Mr. Bottini, and instead left a message with the receptionist requesting that Mr.

                              5   Bottini return his call. See id. On March 7, 2019, after Debtors’ counsel again followed up the day

                              6   prior, Debtors’ counsel and Mr. Bottini spoke via phone. See id. ¶¶ 8-9. On that call, Mr. Bottini

                              7   informed Debtors’ counsel that he had not received the February 25 Letter, that his assistant

                              8   normally monitors his email and had been out of the office recently, and that Debtors’ counsel

                              9   should fax the letter to him. See id. ¶ 9. Mr. Bottini then asserted that the automatic stay did not

                             10   apply to the D&O Defendants in the Derivative Action, and refused to cease further prosecuting the

                             11   Derivative Action against the D&O Defendants. See id.         After the call, Debtors’ counsel faxed a

                             12   copy of the February 25 Letter to Mr. Bottini, and re-sent the February 25 Letter to Mr. Bottini,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   along with the fax confirmation, via email. See Kramer Decl., Ex. F. As of the date of this filing,
      767 Fifth Avenue




                             14   neither Bowlinger nor Bottini Inc. has responded in writing to the February 25 Letter or the March 7

                             15   Email. See Kramer Decl. ¶ 11.

                             16   III.       THE DEBTORS RESPECTFULLY REQUEST THAT THE COURT ENFORCE
                                             THE AUTOMATIC STAY AGAINST BOWLINGER AND BOTTINI INC.
                             17

                             18                     As demonstrated below, the Derivative Action is automatically stayed in its entirety
                             19   by operation of law. Neither Bowlinger nor Bottini Inc. may continue to prosecute the Derivative
                             20   Action against the D&O Defendants, because the underlying claims are now property of the
                             21   Debtors’ estates, and ongoing prosecution thereof by Bowlinger and Bottini Inc. therefore violates
                             22   section 362(a)(3) of the Bankruptcy Code. In light of Bowlinger and Bottini Inc.’s stated intent to
                             23   further prosecute the Derivative Action, the Debtors respectfully request that the Court declare that,
                             24   as of the Petition Date, section 362(a)(3) of the Bankruptcy Code automatically stayed the
                             25   Derivative Action in its entirety, and that any further acts or proceedings in the Derivative Action are
                             26   void ab initio.
                             27

                             28
                                                                                     -3-
                             Case: 19-30088         Doc# 893      Filed: 03/14/19   Entered: 03/14/19 18:26:30        Page 5 of 9
                              1                   The filing of a petition under chapter 11 of the Bankruptcy Code operates as an

                              2   automatic stay of “any act to obtain possession of property of the estate or of property from the

                              3   estate or to exercise control over property of the estate.” 11 U.S.C. § 362(a)(3). Section 541 of the

                              4   Bankruptcy Code broadly defines “property of the estate” to include “all legal or equitable interests

                              5   of the debtor in property as of the commencement of the case” and “[a]ny interest in property that

                              6   the estate acquires after the commencement of the case.” 11 U.S.C. §§ 541(a)(l) and (a)(7). “The

                              7   legislative history makes plain that ‘[t]he scope of this paragraph [section 541(a)] is broad. It

                              8   includes all kinds of property, including tangible or intangible property . . . .’” In re Minoco Grp. of

                              9   Companies, Ltd., 799 F.2d 517, 518 (9th Cir. 1986) (quoting S. Rep. No. 95-989, 95th Cong., 1st

                             10   Sess. 82 (1978), reprinted in 1978 U.S. Code Cong. & Admin. News 5787, 5868) (alteration in

                             11   original). “In In re Bialac, 712 F.2d 426 (9th Cir. 1983) [the Ninth Circuit] said that section 541(a)’s

                             12   definition of property ‘was intended to be broad and all-inclusive’ . . . and ‘an interest is not outside
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   its reach because it is novel or contingent or enjoyment must be postponed.’” Id. at 518-519.
      767 Fifth Avenue




                             14                   Accordingly, courts in the Ninth Circuit routinely hold that shareholder derivative

                             15   claims are property of the estate, and that prosecution thereof by anyone other than a debtor or its

                             16   trustee constitutes an attempt to “obtain possession of property of the estate or of property from the

                             17   estate or to exercise control over” such property in violation of section 362(a)(3) of the Bankruptcy

                             18   Code.2 See CAMOFI Master LDC v. Associated Third Party Adm’rs, No. 16-cv-00855-EMC, 2018

                             19   WL 839134, at *4, *6 (N.D. Cal. Feb. 13, 2018) (staying derivative claim on grounds that “filing

                             20   bankruptcy formally places the trustee in the exclusive position to vindicate harms to the

                             21   corporation” and thus the “bankruptcy trustee has the exclusive right to prosecute the claim”); In re

                             22   Grove Farm Fish & Poi, LLC, No. 11–90031, 2011 Bankr. WL 3878358, at *1 (Bankr. D. Haw.

                             23   Aug. 31, 2011) (“[D]erivative claims belong to the Debtor’s estate and only the Debtor can assert

                             24   them.”).

                             25   2
                                    See also In re At Home Corp., 154 Fed Appx. 666, 668–69 (9th Cir. 2005) (unpublished) (affirming the
                                  Northern District of California’s holding that derivative claims at issue were stayed under section 362(a)(3)
                             26
                                  and stating that a “bankruptcy court may enjoin a derivative claim brought by shareholders because the claim
                             27   is the property of the bankrupt estate”).

                             28
                                                                                       -4-
                             Case: 19-30088        Doc# 893       Filed: 03/14/19      Entered: 03/14/19 18:26:30          Page 6 of 9
                              1                  The Derivative Complaint asserts exclusively shareholder derivative causes of action,

                              2   including for breach of fiduciary duty, abuse of control, corporate waste, and unjust enrichment. See

                              3   Kramer Decl., Ex. A at 59-61. The Derivative Complaint expressly states that Bowlinger brings the

                              4   Derivative Action “derivatively on behalf of PG&E Corporation and Pacific Gas [and] Electric

                              5   Company.” Id. at 5. As such, the entirety of the Derivative Action is property of the Debtors’ estate,

                              6   and post-petition prosecution thereof by Bowlinger and Bottini Inc. against the D&O Defendants is

                              7   an attempt to obtain possession of or exercise control over that property in violation of section

                              8   362(a)(3) of the Bankruptcy Code. See, e.g., In re CIL, Ltd., 2018 WL 2383102, at *4 (S.D.N.Y.

                              9   May 4, 2018) (citing 11 U.S.C. § 362(a)(3)) (“The law is clear that derivative claims are assets of the

                             10   [] estate and their prosecution violates the automatic stay.”); In re Black Elk Energy Offshore Op’s,

                             11   LLC, No. 15–34287, 2016 Bankr. WL 4055044, at *2 (Bankr. S.D. Tex. July 26, 2016) (“It is

                             12   fundamental that derivative claims are property of the debtor’s estate . . . . If the claims belong to the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   estate, it would violate the automatic stay for the [third-party] to exercise control over them.”);
      767 Fifth Avenue




                             14   Matter of S.I. Acquisition, Inc., 817 F.2d 1142, 1150 (5th Cir. 1987) (quoting In re

                             15   MortgageAmerica, 714 F.2d 1266, 1276–77 (5th Cir. 1983)) (stating that “property of the estate

                             16   within the meaning of section 541(a)(1) of the Code” and concluding “the automatic stay therefore

                             17   applies”).

                             18                  It is well-settled in the Ninth Circuit that “judicial proceedings in violation of the

                             19   automatic stay are void ab initio.” In re Gruntz, 202 F.3d 1074, 1082 n.6 (9th Cir. 2000). Further,

                             20   in In re Schwartz, 954 F.2d 569, 571 (9th Cir. 1992), the Ninth Circuit made clear that “violations of

                             21   the automatic stay are void, not voidable,” i.e., that debtors need not make any attempt to have a

                             22   violation voided in bankruptcy for such a violation to be void. See also In re Del Mission Ltd., 98

                             23   F.3d 1147, 1151 (9th Cir. 1996) (citing In re Abrams, 127 B.R. 239, 243 (B.A.P. 9th Cir. 1991)

                             24   (stating that “it does not fall on the debtor” to “effectuate the purpose of the automatic stay”).

                             25   Consistent with the foregoing precedent, Debtors need not undertake any further efforts for this

                             26   Court to recognize that continued prosecution of the Derivative Action by Bowlinger and Bottini

                             27

                             28
                                                                                     -5-
                             Case: 19-30088       Doc# 893      Filed: 03/14/19      Entered: 03/14/19 18:26:30        Page 7 of 9
                              1   Inc. violates section 362(a)(3) of the Bankruptcy Code and is therefore void ab initio.

                              2                  The Debtors thus respectfully request that the Court issue an order declaring that, as

                              3   of the Petition Date, section 362(a)(3) of the Bankruptcy Code automatically stayed the Derivative

                              4   Action in its entirety, and that any further acts or proceedings in the Derivative Action are void ab

                              5   initio.

                              6   IV.        THE DEBTORS RESERVE THEIR RIGHTS TO SEEK A FINDING OF CIVIL
                                             CONTEMPT AND AN AWARD OF DAMAGES
                              7

                              8                  The Debtors reserve their rights to request that the Court issue an order under section
                              9   105(a) of the Bankruptcy Code finding Bowlinger and Bottini Inc. in civil contempt, and awarding
                             10   an appropriate award of damages, including costs and attorneys’ fees incurred by the Debtors, should
                             11   Bowlinger and Bottini Inc. continue to attempt to prosecute the Derivative Action in violation of the
                             12   automatic stay. See, e.g., In re Goodman, 991 F.2d 613, 620 (9th Cir. 1993) (quoting In re
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Chateaugay Corp., 920 F.2d 183, 184-87 (2d Cir. 1990)) (“‘For [corporate debtors], contempt
      767 Fifth Avenue




                             14   proceedings are the proper means of compensation and punishment for willful violations of the
                             15   automatic stay.’”); In re Dyer, 322 F.3d 1178, 1189 (9th Cir. 2003) (quoting In re Pace, 67 F.3d 187,
                             16   193 (9th Cir. 1995)) (“[T]he trustee may be entitled to recovery for violation of the automatic stay
                             17   ‘under section 105(a) as a sanction for ordinary civil contempt.”).
                             18    V.        REQUEST FOR RELIEF
                             19                  The Debtors respectfully request entry of the Proposed Order, substantially in the
                             20   form attached here as Exhibit A, granting the following relief against Bowlinger and Bottini Inc.:
                             21                  1. Declaring that, as of the Petition Date, Bankruptcy Code section 362(a)(3)
                             22                      automatically stayed the Derivative Action;
                             23                  2. Declaring that any further acts or proceedings in the Derivative Action are void
                             24                      ab initio; and
                             25                  3. Such other and further relief as the Court may deem just and appropriate.
                             26

                             27

                             28
                                                                                    -6-
                             Case: 19-30088       Doc# 893      Filed: 03/14/19    Entered: 03/14/19 18:26:30        Page 8 of 9
                              1   Dated: March 14, 2019
                                                                    WEIL, GOTSHAL & MANGES LLP
                              2
                                                                     KELLER & BENVENUTTI LLP
                              3

                              4
                                                                    /s/ Peter J. Benvenutti
                              5                                     Peter J. Benvenutti

                              6                                     Proposed Attorneys for Debtors and Debtors in
                                                                    Possession
                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                              -7-
                             Case: 19-30088     Doc# 893   Filed: 03/14/19   Entered: 03/14/19 18:26:30    Page 9 of 9
